This is an appeal from an order denying defendants’ motion to change the place of trial from Ulster county to the county of Kings on the ground of the convenience of witnesses pursuant to subdivision 3 of section 187 of the Civil Practice Act. The action is for alienation of affections of a husband. The cause of action accrued in 1931 but the action was brought in 1935. The moving *834papers fail to show any grounds sufficient to warrant an order changing the place of trial. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.